IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-20641
                         Conference Calendar



JOHN THOMAS BAGLEY,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-1985
                        - - - - - - - - - -
                         February 10, 1998
Before SMITH, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

    Texas prisoner John Thomas Bagley, No. 652853, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act of 1995 (PLRA) because, on at least three prior

occasions while incarcerated, Bagley has brought an action or

appeal in a United States court that was dismissed as frivolous.

See Bagley v. Johnson, No. 97-20667 (5th Cir. Dec. 9, 1997); 28

U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th

Cir. 1996).    Accordingly, Bagley’s IFP status is DECERTIFIED, and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20641
                                -2-



he may not proceed IFP in any civil action or appeal filed while

he is in prison unless he is under imminent danger of serious

physical injury.   28 U.S.C.

§ 1915(g).   The appeal is DISMISSED.

     Bagley has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.